Name: 84/254/EEC: Council Decision of 10 April 1984 amending Decision 79/783/EEC adopting a multiannual programme (1979 to 1983) in the field of data processing
 Type: Decision
 Subject Matter: research and intellectual property;  technology and technical regulations;  information technology and data processing
 Date Published: 1984-05-12

 Avis juridique important|31984D025484/254/EEC: Council Decision of 10 April 1984 amending Decision 79/783/EEC adopting a multiannual programme (1979 to 1983) in the field of data processing Official Journal L 126 , 12/05/1984 P. 0027+++++( 1 ) OJ NO C 193 , 28 . 7 . 1982 , P . 4 . ( 2 ) OJ NO C 128 , 16 . 5 . 1983 , P . 101 . ( 3 ) OJ NO C 346 , 31 . 12 . 1982 , P . 12 . ( 4 ) OJ NO L 231 , 13 . 9 . 1979 , P . 1 . ( 5 ) OJ NO L 231 , 13 . 9 . 1979 , P . 23 . ( 6 ) OJ NO L 13 , 15 . 1 . 1977 , P . 1 . ( 7 ) OJ NO L 255 , 6 . 10 . 1977 , P . 25 . ( 8 ) OJ NO L 255 , 6 . 10 . 1977 , P . 22 . COUNCIL DECISION OF 10 APRIL 1984 AMENDING DECISION 79/783/EEC ADOPTING A MULTIANNUAL PROGRAMME ( 1979 TO 1983 ) IN THE FIELD OF DATA PROCESSING ( 84/254/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 235 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION ( 1 ) , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 2 ) , HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 3 ) , WHEREAS THE USE MADE OF THE MECHANISM FOR COMMUNITY SUPPORT IN THE FIELD OF DATA PROCESSING , PROVIDED IN ACCORDANCE WITH REGULATION ( EEC ) NO 1996/79 ( 4 ) , HAS LED TO THE MAXIMUM AMOUNT LAID DOWN IN ARTICLE 2 OF DECISION 79/783/EEC ( 5 ) BEING USED UP AS FAR AS ACTIVITIES FOR THE PROMOTION OF DATA PROCESSING ARE CONCERNED ; WHEREAS THE COUNCIL , WHEN IT ADOPTED DECISION 79/783/EEC , INDICATED THAT IT WAS PREPARED , IN THE LIGHT OF THE RESULTS ACHIEVED BY THE PROGRAMME DURING ITS FIRST TWO YEARS , TO CONSIDER A NEW PROGRAMME ; WHEREAS THE NUMBER AND QUALITY OF THE PROJECTS SUPPORTED JUSTIFY CONTINUING THE USE OF THE SUPPORT MECHANISM FOR PROJECTS TO PROMOTE DATA PROCESSING IN ACCORDANCE WITH REGULATION ( EEC ) NO 1996/79 ; WHEREAS IT IS EVIDENT THAT CONTINUATION OF THE PROGRAMME IS NECESSARY IN ORDER TO ACHIEVE CERTAIN COMMUNITY AIMS IN THE OPERATION OF THE COMMON MARKET ; WHEREAS THE TREATY DOES NOT PROVIDE SPECIFIC POWERS FOR THIS PURPOSE , HAS DECIDED AS FOLLOWS : ARTICLE 1 THE TITLE OF DECISION 79/783/EEC IS HEREBY REPLACED BY THE FOLLOWING : " COUNCIL DECISION OF 11 SEPTEMBER 1979 ADOPTING A MULTIANNUAL PROGRAMME IN THE FIELD OF DATA PROCESSING " . ARTICLE 2 ARTICLE 1 OF DECISION 79/783/EEC IS HEREBY REPLACED BY THE FOLLOWING : " ARTICLE 1 A MULTIANNUAL PROGRAMME IS HEREBY ADOPTED FOR THE FIELD OF DATA PROCESSING . ITS OBJECTS ARE AS FOLLOWS : - GENERAL MEASURES : STANDARDIZATION , PUBLIC PROCUREMENT , COLLABORATION BETWEEN RESEARCH CENTRES AND ORGANIZATIONS SUPPORTING THE USE OF DATA PROCESSING , A STUDY OF THE SECTOR AND OF EMPLOYMENT , THE CONFIDENTIALITY AND SECURITY OF DATA , AND LEGAL PROTECTION FOR COMPUTER PROGRAMMES , - PROMOTION MEASURES : MEASURES COVERING SOFTWARE , APPLICATIONS AND ASPECTS TO BE AGREED ON BY THE COUNCIL IN THE LIGHT OF THE STUDIES CARRIED OUT WITHIN THE FRAMEWORK OF THE GENERAL MEASURES AND PURSUANT TO THE COUNCIL RESOLUTION OF 11 SEPTEMBER 1979 ON A COMMUNITY ACTION PROMOTING MICRO-ELECTRONIC TECHNOLOGY ( 1 ) . THE PROGRAMME IS DEFINED IN THE ANNEX HERETO . THE DURATION OF THE PROGRAMME SHALL BE FOUR YEARS FOR THE GENERAL MEASURES ; AND THE PROMOTION MEASURES ; IT SHALL BE EXTENDED FOR TWO YEARS FROM 15 APRIL 1984 FOR THE PROMOTION MEASURES . " ARTICLE 3 ARTICLE 2 OF DECISION 79/783/EEC IS HEREBY REPLACED BY THE FOLLOWING : " ARTICLE 2 THE AMOUNTS ESTIMATED AS NECESSARY FOR THE IMPLEMENTATION OF THE PROGRAMME SHALL BE 10 MILLION EUROPEAN UNITS OF ACCOUNT FOR THE GENERAL PROJECTS AND 30 MILLION ECU FOR THE PROMOTION PROJECTS . " ARTICLE 4 THE ANNEX TO DECISION 79/783/EEC SHALL BE REPLACED BY THE ANNEX TO THIS DECISION . DONE AT BRUSSELS , 10 APRIL 1984 . FOR THE COUNCIL THE PRESIDENT C . CHEYSSON ANNEX MULTIANNUAL PROGRAMME FOR A COMMUNITY POLICY IN THE FIELD OF DATA PROCESSING 1 . GENERAL MEASURES 1.1 . STANDARDIZATION POLICY AIMS : ( A ) TO DEFINE PRIORITY SECTORS AFTER THE WIDEST POSSIBLE CONSULTATION WITH USERS AND INDUSTRY ; ( B ) TO PROMOTE RESEARCH OR ANY OTHER FORM OF ACTION DESIGNED TO FOSTER A COMMUNITY CONTRIBUTION TOWARDS INTERNATIONAL STANDARDS AND , WHERE NECESSARY , PRACTICES APPROVED AT COMMUNITY LEVEL ; ( C ) TO ENSURE THAT THE MEMBER STATES APPLY STANDARDS APPROVED AT COMMUNITY LEVEL , PARTICULARLY IN THE PUBLIC SECTOR , AND TO ENCOURAGE THEIR GENERAL APPLICATION THROUGH CONCERTED MEASURES BETWEEN NATION CENTRES COMPETENT IN THE MATTER ; ( D ) TO LOOK TO THE DISSEMINATION OF COMMUNITY INFORMATION IN THE FIELD OF STANDARDIZATION ; ( E ) TO FACILITATE CONTRIBUTION OF COMMUNITY ORGANIZATIONS TOWARDS INTERNATIONAL STANDARDIZATION . 1.2 . PUBLIC PROCUREMENT AIMS : ( A ) TO DETERMINE THE MOST EFFICIENT METHODS FOR THE RAPID APPLICATION IN THE PUBLIC PROCUREMENT SECTOR OF STANDARDS ON WHICH AGREEMENT HAS BEEN REACHED ; ( B ) TO EXAMINE THE MEASURES REQUIRED IN THE PUBLIC PROCUREMENT SECTOR TO ASSIST EUROPEAN INDUSTRY IN PREPARING FOR THE FULL APPLICATION OF THE RELEVANT COMMUNITY RULES ; ( C ) TO COORDINATE NATIONAL EFFORTS CONCERNING THE GENERAL APPRAISAL OF SYSTEMS AND , IN CONJUNCTION WITH NATIONAL RESEARCH CENTRES IN THE FIELD OF DATA PROCESSING , TO LAY DOWN PRINCIPLES FOR THE ESTABLISHMENT OF APPRAISAL CRITERIA ; ( D ) TO STUDY THE POSSIBILITY OF LAYING DOWN A NUMBER OF PRINCIPLES TO BE APPLIED IN THE EVALUATION OF TENDERS ; ( E ) TO STUDY THE POSSIBILITY OF ESTABLISHING COMMON PRINCIPLES ON THE BASIS OF WHICH STANDARD CONDITIONS OF CONTRACT CAN BE DRAWN UP ; ( F ) TO ORGANIZE EXCHANGES OF TECHNICAL EXPERIENCE BETWEEN NATIONAL DEPARTMENTS RESPONSIBLE FOR PUBLIC PROCUREMENT AND TO PROMOTE THESE EXCHANGES BY COORDINATING THE WORK OF NATIONAL RESEARCH CENTRES IN THE FIELD OF DATA PROCESSING ; ( G ) TO COMPARE THE PROGRESS OF EUROPEAN INDUSTRY WITH THE MEASURES TAKEN BY THE MEMBER STATES IN THE AREA OF DATA-PROCESSING PROCUREMENT ; TO COLLECT THE NECESSARY STATISTICAL DATA ; TO FACILITATE THE ESTABLISHMENT OF EQUAL CONDITIONS FOR THE ACCESS OF COMPANIES TO COMMUNITY MARKETS WITHIN THE FRAMEWORK OF COUNCIL DIRECTIVE 77/62/EEC OF 21 DECEMBER 1976 COORDINATING PROCEDURES FOR THE AWARD OF PUBLIC SUPPLY CONTRACTS ( 6 ) ; ( H ) TO IDENTIFY TOPICS LIKELY TO LEAD TO THE DEVELOPMENT OF PROJECTS OF COMMON INTEREST TO PUBLIC PROCUREMENT AGENCIES . 1.3 . GENERAL ASPECTS OF THE DATA-PROCESSING POLICY 1.3.1 . COLLABORATION IN RESEARCH AND DEVELOPMENT AIMS : ( A ) THE ESTABLISHMENT OF PROCEDURE FOR JOINT CONSULTATIONS BETWEEN RESEARCH CENTRES AND WITH THE COMMUNITY TO ENSURE EFFECTIVE CONTACT WITH THE COMMISSION IN THE FRAMEWORK OF THE COMMUNITY DATA-PROCESSING POLICY ; ( B ) THE EXECUTION OR EXTENSION OF STUDIES IN SUPPORT OF THE USE OF INFORMATICS WHICH ARE DECIDED ON BY THE COUNCIL ( 7 ) ; ( C ) A CONTRIBUTION TOWARDS THE STUDIES DECIDED ON BY THE COUNCIL IN THE FIELD OF SOFTWARE PORTABILITY ( 8 ) , AND TOWARDS THEIR DEVELOPMENT WITH REGARD TO SELECTION CRITERIA AND THE ASSESSMENT OF CERTAIN FACTORS ; ( D ) THE ASSISTANCE OF EXPERTS IN CONTRIBUTING TOWARDS EXAMINATION OF TECHNICAL DOCUMENTS AS REGARDS THE AWARD OF CONTRACTS IN THE FIELD OF DATA PROCESSING ; ( E ) THE DISCUSSION AND POSSIBLE DEFINITION OF RESEARCH PROJECTS IN THE CONTEXT OF THE COMMUNITY DATA-PROCESSING POLICY , FOR THE PURPOSE OF : ( I ) PROMOTING COLLABORATION AND THE EXCHANGE OF RESULTS BETWEEN RESEARCH TEAMS , USERS AND GROUPS OF USERS , ( II ) POOLING OF RESOURCES , ( III ) DEVELOPING SOLUTIONS TO TRANSNATIONAL PROBLEMS , ( IV ) TRANSFERRING RESULTS TO INDUSTRY , ( V ) PROMOTING STANDARDIZATION , IN PARTICULAR BY SUPPORT FOR : ( I ) THE MOBILITY OF RESEARCH WORKERS AND FOR OTHER FORMS OF COLLABORATION RELATING TO RESEARCH INTO REAL-TIME DATA PROCESSING , AND ( II ) CONCERTING THE MEMBER STATES' RESEARCH ACTIVITIES IN THE FIELD OF NETWORK TECHNOLOGY . 1.3.2 . MEDIUM-TERM STUDY OF THE DATA-PROCESSING SECTOR AIMS : ( A ) CONTINUATION ON A PERMANENT BASIS OF THE WORK WHICH LED TO THE PREPARATION OF THE REPORT ON DEVELOPMENTS IN THE DATA-PROCESSING SECTOR REQUIRED UNDER THE COUNCIL RESOLUTION OF 15 JULY 1974 ON A COMMUNITY POLICY ON DATA PROCESSING ; ( B ) WIDENING OF THE TERMS OF REFERENCE OF THE WORK TO INCLUDE FORWARD DATA IN THE MEDIUM AND LONG TERM . IN THIS CONTEXT , THE EXECUTION OF STUDIES OF THE MARKET AND THE PRIORITIES FOR POSSIBLE COMMON MEASURES IN THE FIELD OF PERI-INFORMATICS ; ( C ) ESTABLISHMENT OF THE NECESSARY RELATIONS WITH ORGANIZATIONS WORKING IN SIMILAR FIELDS SO AS TO COMPARE THE RESULTS OBTAINED AND AVOID DUPLICATION ; ( D ) PREPARATION OF AN ANNUAL CONSOLIDATED REPORT CONTAINING AN INTERPRETATION OF STATISTICAL DATA AND THE APPROPRIATE DIAGNOSES ; ( E ) SYSTEMATIC STUDIES IN THE FIELD OF ELECTRONIC COMPONENT TECHNOLOGY WITH A VIEW TO DEFINING THE ASPECTS OF AND WAYS OF IMPLEMENTING PROJECTS WHICH WILL BE THE SUBJECT OF COMMISSION PROPOSALS UNDER THE COUNCIL RESOLUTION OF 11 SEPTEMBER 1979 ON A COMMUNITY PROJECT PROMOTING MICRO-ELECTRONIC TECHNOLOGY . 1.3.3 . EFFECTS OF DATA PROCESSING ON EMPLOYMENT AND ITS IMPACT ON SOCIETY AIMS : ( A ) INTRODUCTION , WITH THE GOVERNMENTS OF THE MEMBER STATES AND BOTH SIDES OF INDUSTRY , OF SUITABLE METHODS FOR ENSURING THE COLLECTION OF DATA OR THE HOLDING OF ANY NECESSARY DISCUSSIONS ON THE SUBJECT ; ( B ) INCLUSION OF EMPLOYMENT PROBLEM IN THE MEDIUM - AND LONG-TERM STUDY OF THE DATA-PROCESSING SECTOR , INCLUDING REGIONAL ASPECTS ; ( C ) OTHER ASPECTS OF THE IMPACT OF DATA PROCESSING ON SOCIETY , IN PARTICULAR TRAINING PROBLEMS . 1.3.4 . CONFIDENTIALITY AND DATA SECURITY AIMS : ( A ) FURTHER STUDIES ON CONFIDENTIALITY AND DATA SECURITY ; ( B ) EXAMINATION OF LEGISLATION IN FORCE OR IN PREPARATION IN THE MEMBER STATES AND DISCUSSION OF HARMONIZATION POSSIBILITIES AND OF INSTRUMENTS WHICH MIGHT BE IMPLEMENTED AT COMMUNITY LEVEL ; ( C ) DEVELOPMENT AT COMMUNITY LEVEL OF COOPERATION WITH NON-MEMBER STATES WITH A VIEW TO THE EXCHANGE OF KNOWLEDGE AND OF EXPERIENCE GAINED IN THIS FIELD . 1.3.5 . LEGAL PROTECTION FOR COMPUTER PROGRAMS AIMS : ( A ) CONSULTATION BY THE COMMISSION WITH THE CIRCLES CONCERNED ; ( B ) DEVELOPMENT OF SUITABLE RELATIONS BETWEEN THE COMMISSION AND NATIONAL OR INTERNATIONAL BODIES DEALING WITH THE PROBLEM . 2 . PROMOTION MEASURES 2.1 . GENERAL OBJECTIVES AND CRITERIA 2.1.1 . THE PROGRAMME IS DESIGNED TO PROMOTE PROJECTS OF COMMUNITY INTEREST MEETING THE FOLLOWING OBJECTIVES : ( A ) CONTRIBUTION TOWARDS STANDARDIZATION AND SOFTWARE PORTABILITY POLICIES ; ( B ) BETTER USE OF DATA PROCESSING AND THE CREATION OF MORE UNIFORM MARKETS ; ( C ) RATIONALIZATION OF PUBLIC EXPENDITURE ; ( D ) DEVELOPMENT IN THE COMMUNITY OF A STRONG AND COMPETITIVE EUROPEAN DATA-PROCESSING INDUSTRY , IN PARTICULAR THROUGH INDUSTRIAL COOPERATION WHICH WOULD ENABLE IT TO ACHIEVE BETTER MARKET PENETRATION ; ( E ) APPLICATIONS WHICH IMPROVE THE COMPETITIVENESS OF EUROPEAN INDUSTRY , THUS EXPANDING ITS SHARE OF EXPORTS TO MARKETS OF NON-MEMBER STATES . 2.1.2 . THE PROMOTION MEASURES CONCERN THE SOFTWARE AND APPLICATIONS SUB-SECTOR , WITH PRIORITY FOR ADA AND NEW TECHNOLOGICAL DEVELOPMENTS IN THE APPLICATION OF DISTRIBUTED DATA-BASE TECHNIQUES IN CONNECTION WITH TRANS-NATIONAL INFORMATION SYSTEMS . 2.1.3 . FINANCING WILL BE PROVIDED BY THE COMMUNITY SUPPORT SCHEME . SINCE UNDERTAKINGS SHOULD , IN PRINCIPLE , SEE THEMSELVES THAT THEIR DEVELOPMENT PROJECTS ARE IMPLEMENTED , THE SCHEME IS DESIGNED IN PARTICULAR TO SUPPLEMENT THE FINANCING OF PROJECTS PRESENTING TOO HIGH A DEGREE OF RISK TO BE ASSUMED BY THE PRIVATE SECTOR ALONE . WITH A VIEW TO MAKING THE MOST EFFICIENT USE OF PUBLIC FUNDS IN THE COMMUNITY AND TO STRENGTHENING THE COMPETITIVENESS OF EUROPEAN INDUSTRY , NATIONAL PROGRAMMES AND MEASURES IN THIS SECTOR MUST BE COORDINATED , SO THAT NATIONAL PROGRAMMES AND THE COMMUNITY PROGRAMME BECOME COMPLEMENTARY ASPECTS CONTRIBUTING TO A COMMON EFFORT AND THEREBY HELP TO ESTABLISH BALANCED COMPETITION . 2.1.4 . ALL PROJECTS MUST SATISFY THE FOLLOWING GENERAL CRITERIA : ( A ) STUDIES AND DEVELOPMENTS MUST BE CAPABLE OF BEING COMPLETED WITHIN THE SPACE OF FOUR YEARS ; ( B ) THE PROJECT MUST NOT BE DEPENDENT ON A PRIOR PROCESS OF LEGAL OR OTHER HARMONIZATION ; ( C ) IMPLEMENTATION OF A PROJECT AT COMMUNITY LEVEL MUST BRING ECONOMIC OR TECHNICAL BENEFITS ; SUCH BENEFITS MUST BE GREATER THAN THOSE IT WOULD ACHIEVE AT NATIONAL LEVEL , WHERE , IN THE ABSENCE OF COMMUNITY AID , THE PROJECT COULD NOT BE IMPLEMENTED , OR COULD BE IMPLEMENTED ONLY WITH DIFFICULTY ; ( D ) ENCOURAGEMENT WILL BE GIVEN TO PROJECTS INVOLVING INDUSTRIAL COOPERATION BETWEEN UNDERTAKINGS FROM DIFFERENT MEMBER STATES . THE EFFICIENCY OF THE PROPOSED METHOD OF COOPERATION WILL THEREFORE BE A FACTOR IN THE ASSESSMENT , THE AIM BEING TO FOSTER THE DEVELOPMENT OF COMMERCIALLY VIABLE INDUSTRIAL STRUCTURES ADAPTED TO THE EUROPEAN SCALE AND TO STRENGTHEN COMPETITION ; ( E ) PROJECTS PROPOSED BY USERS SHOULD BE BASED ON COOPERATION ON A SCALE OF MORE THAN ONE MEMBER STATE ; ( F ) ANY SOFTWARE DEVELOPED IN THESE PROJECTS MUST BE PORTABLE . 2.2 . SOFTWARE AND APPLICATIONS 2.2.1 . GENERAL SOFTWARE SUPPORT MAY BE GRANTED FOR STUDIES AND PROJECTS ON THE DEVELOPMENT OF GENERAL SOFTWARE WHICH , IN ADDITION TO SATISFYING THE GENERAL CRITERIA SET OUT UNDER 2.1.4 , MEET ONE OR MORE OF THE FOLLOWING OBJECTIVES : ( A ) THE IMPLEMENTATION AND DIFFUSION OF STANDARDS AND NORMS ; ( B ) IMPROVED PORTABILITY ; ( C ) IMPROVED CONVERSION CONDITIONS ; ( D ) GREATER EFFICIENCY OF DATA-PROCESSING SYSTEMS ; ( E ) THE DEVELOPMENT OF NETWORK MANAGEMENT TECHNIQUES OR OF TECHNIQUES RELATING TO DISTRIBUTED DATA PROCESSING , WITH A VIEW TO A MORE GENERAL USE OF COMMUNITY STANDARDS AND NORMS . 2.2.2 . APPLICATIONS SUPPORT MAY BE GRANTED FOR APPLICATIONS WHICH , IN ADDITION TO SATISFYING THE GENERAL CRITERIA SET OUT IN 2.1.4 , POSSESS ONE OR MORE OF THE FOLLOWING FEATURES : ( A ) APPLICATIONS OF A TRANSNATIONAL CHARACTER ( E . G . ENVIRONMENTAL MONITORING , AIR , SEA AND LAND TRAFFIC CONTROL , INTERNATIONAL TRANSPORT OPERATIONS , CUSTOMS ) ; ( B ) APPLICATIONS WHICH HELP , THROUGH DATA PROCESSING , TO FULFILL SPECIFIC EUROPEAN ECONOMIC COMMUNITY POLICY AIMS ( E . G . FREE MOVEMENT OF LABOUR AND CAPITAL , INTERNATIONAL COMMUNICATIONS , AGRICULTURAL AND REGIONAL POLICIES , ENERGY POLICY , ENVIRONMENTAL PROTECTION , SOCIAL POLICY ) ; ( C ) APPLICATIONS WHICH MAKE FOR OBVIOUS SAVINGS IN PUBLIC EXPENDITURE THROUGH EITHER A JOINT STUDY OR JOINT DEVELOPMENT ( E . G . HEALTH , MEDICAL AND EDUCATIONAL APPLICATIONS LIKELY TO BE IMPLEMENTED IN MORE THAN ONE MEMBER STATE ) ; ( D ) APPLICATIONS WHICH INCREASE PRODUCTIVITY AND COMPETITIVENESS IN ECONOMIC SECTORS IMPORTANT TO THE COMMUNITY THROUGH EFFECTIVE APPLICATION , TAKING PARTICULAR ACCOUNT OF STANDARDIZATION OBJECTIVES , OF DATA-PROCESSING TECHNIQUES , SUCH AS COMPUTER-AIDED DESIGN ( CAD ) , PROCESS AND INDUSTRIAL CONTROL SYSTEMS AND AUTOMATED ADMINISTRATIVE SYSTEMS , WHERE A COMMON NEED ARISES ; ( E ) APPLICATIONS WHOSE IMPLEMENTATION AT COMMUNITY LEVEL IS SUCH AS TO HAVE A SIGNIFIANT IMPACT ON STANDARDS ON A COMMUNITY SCALE AND ON STRATEGIC DEVELOPMENTS IN THE FIELD OF DISTRIBUTED DATA PROCESSING , SUCH AS NETWORKS , DATA COMMUNICATION , ETC . 2.3 . PERI-INFORMATICS AND MICRO-ELECTRONIC TECHNOLOGY IN THE LIGHT OF DEVELOPMENTS IN THE PROGRAMME AND OF STUDIES CARRIED OUT WITHIN THE FRAMEWORK OF THOSE REFERRED TO IN 1.3.2 , THE COMMISSION WILL BE ABLE TO SUBMIT TO THE COUNCIL PROPOSALS ON SUPPORT FOR THESE ASPECTS AND ON OTHER ASPECTS . CRITERIA AND MORE PRECISE OBJECTIVES SHALL BE DRAWN UP IN THE LIGHT OF THE STUDIES UNDERTAKEN AND OF CONSULTATION BETWEEN THE MEMBER STATES IN THE ADVISORY COMMITTEE FOR THE MANAGEMENT AND COORDINATION OF DATA-PROCESSING PROGRAMMES . THE OBJECTIVE OF SUCH CONSULTATION WILL BE TO INSERT IN THE COMMUNITY FRAMEWORK ANY PROMOTION PROGRAMME WHICH MAY APPEAR NECESSARY .